PER CURIAM.
It appearing that the allegations of the bill of complaint and affidavit in support thereof fail to meet the substantive and procedural prerequisites necessary for granting a temporary injunction or appointing a re'ceiver, without .notice, certiorari is granted. Equity Rule 73, 31 F.S.A.; Dixie Music Co., Inc., v. Pike, 135 Fla. 671, 185 So. 441.
.Therefore, the order denying the motion ■to dismiss the bill and all orders based on the bill are hereby quashed with directions to.dismiss the cause.
ROBERTS, C. J., and THOMAS, MATHEWS and DREW, JJ., concur.